


EXHIBIT 10.1
AMENDMENT NO. 8 TO CONSIGNMENT AGREEMENT
THIS AMENDMENT NO. 8 TO CONSIGNMENT AGREEMENT (this “Amendment”) is made as of
October 1, 2013, by and among CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian
chartered bank (the “PM Lender”); CIBC WORLD MARKETS INC., an Ontario
corporation and subsidiary of the PM Lender (the “Copper Lender” and together
with the PM Lender, the “Metal Lenders”); MATERION CORPORATION (f/k/a Brush
Engineered Materials Inc.), an Ohio corporation (“BEM”); MATERION ADVANCED
MATERIALS TECHNOLOGIES AND SERVICES INC. (f/k/a Williams Advanced Materials
Inc.), a New York corporation (“WAM”); MATERION TECHNICAL MATERIALS INC. (f/k/a
Technical Materials, Inc.), an Ohio corporation (“TMI”); MATERION BRUSH INC.
(f/k/a Brush Wellman Inc.), an Ohio corporation (“BWI”); MATERION TECHNOLOGIES
INC. (f/k/a Zentrix Technologies Inc.), an Arizona corporation (“ZTI”); MATERION
BREWSTER LLC (f/k/a Williams Acquisition, LLC), a New York limited liability
company d/b/a Pure Tech (“Pure Tech”); MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION (f/k/a Thin Film Technology, Inc.), a California
corporation (“TFT”); MATERION LARGE AREA COATINGS LLC (f/k/a Techni-Met, LLC), a
Delaware limited liability company (“TML”); MATERION ADVANCED MATERIALS
TECHNOLOGIES AND SERVICES CORP. (f/k/a Academy Corporation), a New Mexico
corporation (“AC”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES LLC
(f/k/a Academy Gallup, LLC), a New Mexico limited liability company (“AG”); and
such other Subsidiaries of BEM who may from time to time become parties by means
of their execution and delivery with the Metal Lenders of a Joinder Agreement
under the Consignment Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI,
Pure Tech, TFT, TML, AC, AG and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.


WITNESSETH:


WHEREAS, the Metal Lenders and the Customers are parties to a certain
Consignment Agreement, dated as of October 2, 2009, as amended by that certain
(i) Amendment No. 1 to Consignment Agreement, dated as of March 10, 2010, (ii)
Omnibus Amendment to Metal Documents, dated as of June 10, 2010, (iii) Amendment
No. 3 to Consignment Agreement, dated as of September 30, 2010, (iv) Amendment
No. 4 to Consignment Agreement, dated as of November 10, 2010, (v) Amendment No.
5 to Consignment Agreement, dated as of March 7, 2011, (vi) Amendment No. 6 to
Consignment Agreement, dated as of September 13, 2011, and (vii) Amendment No. 7
to Consignment Agreement, dated as of August 24, 2012 (as amended, the
“Consignment Agreement”); and
WHEREAS, the parties hereto desire to amend the Consignment Agreement as set
forth herein;
NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.    Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to such terms in the Consignment Agreement.
2.    Amendments.
(a)    The definition of “Maturity Date” appearing in Section 1 of the
Consignment Agreement is hereby amended and restated in its entirety to read as
follows:

COI-1496991v2        

--------------------------------------------------------------------------------




“Maturity Date” means September 30, 2014. Any obligations of the Customers under
this Agreement that are not paid when due on or before the Maturity Date shall
remain subject to the provisions of this Agreement until all Obligations are
paid and performed in full.
(b)    The definition of “Senior Credit Agreement” appearing in Section 1 of the
Consignment Agreement is hereby amended and restated in its entirety to read as
follows:
“Senior Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of June 20, 2013, among BEM, Materion Advanced Materials
Technologies and Services Netherlands B.V., the other foreign Subsidiary
borrowers party thereto from time to time, certain lenders party thereto from
time to time, and JPMorgan Chase, N.A., as administrative agent, as may be
amended, restated or supplemented, or refinanced or otherwise replaced from time
to time. If the Senior Credit Agreement is hereafter amended, refinanced or
otherwise replaced (including, without limitation, with an unsecured credit
facility), the parties hereto shall negotiate in good faith to make appropriate
modifications to this Agreement acceptable to the parties hereto, such that the
applicable representations, warranties, agreements, covenants and Events of
Default herein conform to their corresponding provisions of such amended,
refinanced or replaced credit facility; provided, however, that the Metal
Lenders will not be required to make any such modifications to the extent they
would cause the Metal Lenders to surrender, release or otherwise compromise its
security interest in the Collateral.
(c)    The various Schedules to the Consignment Agreement are hereby amended and
restated in their entirety to read as set forth in Annex I hereto.
3.    Representations and Warranties. To induce the Metal Lenders to enter into
this Amendment, each Customer hereby represents and warrants to the Metal
Lenders that: (a) such Customer has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to fulfill its
obligations hereunder and to consummate the transactions contemplated hereby;
(b) the making and performance by such Customer of this Amendment do not and
will not violate any law or regulation of the jurisdiction of its organization
or any other law or regulation applicable to it; (c) this Amendment has been
duly executed and delivered by such Customer and constitutes the legal, valid
and binding obligation of such Customer, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity;
and (d) on and as of the date hereof, after giving effect to this Amendment, no
Default or Event of Default exists under the Consignment Agreement.
4.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.
5.    Integration of Amendment into Consignment Agreement. The Consignment
Agreement, as amended hereby, together with the other Metal Documents, is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by the Consignment Agreement. All prior

COI-1496991v2    -2-

--------------------------------------------------------------------------------




or contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by the Consignment Agreement, as amended
hereby, and no party is relying on any promise, agreement or understanding not
set forth in the Consignment Agreement, as amended hereby. The Consignment
Agreement, as amended hereby, may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Customers
and the Metal Lenders. The parties hereto agree that this Amendment shall in no
manner affect or impair the liens and security interests evidenced or granted by
the Consignment Agreement or in connection therewith. Except as amended hereby,
the Consignment Agreement shall remain in full force and effect and is in all
respects hereby ratified and affirmed.
6.    Expenses. The Customers covenant and agree jointly and severally to pay
all reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lenders (including reasonable fees and disbursement of counsel) in connection
with the review and implementation of this Amendment.
7.    Signatures. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, each of which shall be an original and all of which shall
together constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by electronic transmission shall be effective
as an in hand delivery of an original executed counterpart hereof.


[Signature Page Follows]



COI-1496991v2    -3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.
CUSTOMERS:


 
MATERION CORPORATION 



By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC.


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION TECHNICAL MATERIALS INC.


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION BRUSH INC. 

By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Vice President, Treasurer and Secretary


MATERION TECHNOLOGIES INC.


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Chief Financial Officer and Secretary


MATERION BREWSTER LLC


By:   /s/ Michael C. Hasychak      
     Michael C. Hasychak
Treasurer


MATERION PRECISION OPTICS AND THIN FILM COATINGS CORPORATION 

By:   /s/ Gary W. Schiavoni         
      Gary W. Schiavoni
Secretary


MATERION LARGE AREA COATINGS LLC 

By:   /s/ Gary W. Schiavoni         
     Gary W. Schiavoni
     Asst. Secretary and Asst. Treasurer
MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP.


By:/s/ Gary W. Schiavoni         
      Gary W. Schiavoni
      Asst. Secretary and Asst. Treasurer
MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES LLC 

By: /s/ Donald G. Klimkowicz         
     Donald G. Klimkowicz
     Manager


METAL LENDERS:
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE


By:   /s/ Dominic Sorresso         
Name:   Dominic Sorresso         
Title:   Authorized Signatory         
CIBC WORLD MARKETS INC.




By:   /s/ Dominic Sorresso         
Name:   Dominic Sorresso         
Title:   Authorized Signatory         




COI-1496991    

--------------------------------------------------------------------------------




ANNEX I
AMENDED AND RESTATED SCHEDULES
(Some Information Provided for Informational Purposes Only)
                


SCHEDULE 1
APPROVED LOCATIONS
Approved Domestic Locations
Materion Advanced Materials Technologies and Services Inc. (f/k/a Williams
Advanced Materials Inc.)
2978 Main Street
Buffalo, New York 14214
Materion Technical Materials Inc.
(f/k/a Technical Materials, Inc.)
5 Wellington Road
Lincoln, Rhode Island 02865
Materion Advanced Materials Technologies and Services Inc. (f/k/a Williams
Advanced Materials Inc.)
2080 Lockport Road
Wheatfield, New York 14304
Materion Large Area Coatings LLC (f/k/a Techni-Met, LLC)
300 Lamberton Road
Windsor, Connecticut 06095
Materion Brewster LLC (f/k/a Williams Acquisition, LLC)
42 Mt. Ebo Road South
Brewster, New York 10509
Materion Large Area Coatings LLC (f/k/a Techni-Met, LLC)
30 East Newberry Rd.
Bloomfield, Connecticut 06002
Materion Precision Optics and Thin Film Coatings LLC (f/k/a Thin Film
Technology, Inc.)  
153 Industrial Way
Buellton, CA 93427
Cerac, inc. (a Materion Advanced Materials Technologies and Services site)
404-407 N. 13th St. and
1316 W. St. Paul St.
Milwaukee, Wisconsin 53233
Materion Technologies Inc. (f/k/a Zentrix Technologies Inc.)
Newburyport Industrial Park
22 Graf Road
Newburyport, Massachusetts 01950
Materion Advanced Materials Technologies and Services Inc. (f/k/a Williams
Advanced Materials Inc.)
3500 Thomas Rd, Suite C
Santa Clara, California 95054
Materion Brush Inc. (f/ka/ Brush Wellman Inc.)
14710 W. Portage River South Rd.
Elmore, Ohio 43416-9502
Materion Brush Inc. (f/ka/ Brush Wellman Inc.)
27555 College Park Drive
Warren, Michigan 48088
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
6905 Washington Avenue NE
Albuquerque, New Mexico 87109
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
5531 Midway Park Place NE
Albuquerque, New Mexico 87109
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
5520 Midway Park Place NE
Albuquerque, New Mexico 87109
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
5941 Midway Park Place NE
Albuquerque, New Mexico 87109


COI-1496991v2    

--------------------------------------------------------------------------------






Materion Advanced Materials Technologies and Services LLC (f/k/a Academy Gallup,
LLC)
1257 North Highway 491
Gallup, New Mexico 87301
 
Approved Foreign Locations
Materion Advanced Materials Technologies and Services Far East Pte. Ltd. (f/k/a
Williams Advanced Materials Far East PTE Ltd.)
110 Paya Lebar Road #02-01
Singapore Warehouse
Singapore 409009
Materion Czech S.R.O. (f/k/a OMC Scientific, Czech S.R.O)
Prumyslova ul.
440 01 Louny
Czech Republic
Materion Advanced Materials Technologies and Services Far East Pte. Ltd. (f/k/a
Williams Advanced Materials Far East PTE Ltd.)
10 Arumugan Rd.
Lion Industrial Bldg.
Singapore Warehouse
Singapore 4099957
Seagate
1 Disc Drive
Springtown Industrial Estate
Londonderry, Northern Ireland
BT48 OBF United Kingdom
Materion Advanced Materials Technologies and Services Taiwan Co. Ltd. (f/k/a
Williams Advanced Materials Technology Taiwan Co., Ltd.)
No. 19 Zhongxing 1st St.
Luzhu Shiang, Taoyuan County
Taiwan, ROC
Materion Advanced Materials Technologies and Services Suzhou Ltd. (f/k/a
Williams Advanced Materials (Suzhou) Ltd.)
No. 28, Su Tong Road
Suzhou Industrial Park
China 215021
Materion Ireland Holdings Limited (f/k/a OMC Scientific Holdings Limited)
Ballysimon Road
Limerick, Ireland
Materion Advanced Materials Technologies and Services Inc. (f/k/a Williams
Advanced Materials Inc.) – Philippines
Bldg. 8365 Argionaut Highway
Cubi Pt.
Subic Bay Freeport Zone
Philippines 2222
Materion Advanced Materials Technologies and Services Far East Pte. Ltd. (f/k/a
Williams Advanced Materials Far East PTE Ltd.)
28 Woodlands Loop #10-00
Singapore 738308
 
Approved Refiners / Fabricators
Coining of America
280 Midland Avenue
Saddle Brook, New Jersey 07663
Johnson Matthey Limited
130 Glidden Road
Brampton, Ontario, Canada L6W 3M8
Sigmund Cohn Corp.
121 South Columbus Avenue
Mount Vernon, New York 10553
Johnson Matthey
Orchard Road
Royston, Hertfordshire, England SG8 5HE
Sofield Mfg.
2 Main Street
Ridgefield Park, New Jersey 07660
Johnson Matthey
2001 Nolte Drive
West Deptford, New Jersey 08066
NuTec Metal Joining Products
12999 Plaza Drive
Cleveland, Ohio 44193
Rohm & Haas Electric Materials LLC
272 Buffalo Avenue
Freeport, New York 11520
BASF Catalysts, LLC
554 Engelhard Drive
Seneca, South Carolina 29679
Sabin Metal Corp.
300 Pantigo Place
East Hampton, New York 11937


COI-1496991v2        

--------------------------------------------------------------------------------




Heraeus Metal Processing, Inc.
13429 Alondra Blvd.
Santa Fe Springs, California 90670
Seagate Technology
7801 Computer Ave.
Bloomington, MN 55435
Marian, Inc.
1011 East Saint Clair Street
Indianapolis, Indiana 46202
Marian, Inc.
2787 South Freeman Road
Monticello, Indiana 47960
Mastermelt America LLC
319 Industrial Park Road
Sweetwater, Tennessee 37847


(With a value (determined in accordance with Section 2.2 of the Agreement) not
in excess of $2,000,000.)
 
Approved Subconsignees and Approved Subconsignee Locations
Honeywell
830 Arapaho Road
Richardson, Texas 75081
International Rectifier
a Hexfet America Facility
41915 Business Park Drive
Temecula, California 92590
Triquint Semiconductor
500 W. Renner Road
Richardson, Texas 75083-3938
International Rectifier
Cardiff Road
Newport
South Wales, England NP10 8YJ
Triquint Semiconductor
2300 N.E. Brookwood Pkwy.
Hillsboro, Oregon 97124
Hewlett Packard
1055 NE Circle Blvd.
Chemical Storage Building
Corvallis, OR 97330
Triquint Semiconductor
1818 Highway 441, S
Apopka, Florida 32703
PPG Industries
400 Park Drive, Works #6
Carlisle, Pennsylvania 17013
PPG Industries
7400 Central Freeway
Wichita Falls, Texas 76306
PPG Industries
4004 Fairview Industrial Drive SE, Works #12
Salem, Oregon 97302
Cree, Inc.
4600 Silicon Drive
Durham, North Carolina 27703
 
Approved Storage Facility Locations
Materion Advanced Materials Technologies and Services Inc. (f/k/a Williams
Advanced Materials Inc.)
2978 Main Street
Buffalo, New York 14214
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
5531 Midway Park Place NE
Albuquerque, New Mexico 87109
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
6905 Washington Avenue NE
Albuquerque, New Mexico 87109
Materion Advanced Materials Technologies and Services Corp. (f/k/a Academy
Corporation)
5941 Midway Park Place NE
Albuquerque, New Mexico 87109



                




SCHEDULE 7.1
COLLATERAL

COI-1496991v2        

--------------------------------------------------------------------------------






The statements set forth in Section 7.1 of the Consignment Agreement are subject
to the Intercreditor Agreements and any Client-Customer Arrangements.


SCHEDULE 9.12


INDEBTEDNESS


Lender
Description
Secured Assets
Amount
Credit Facilities
JP Morgan Chase
Senior Credit Agreement (including Letters of Credit and Subfacilities)
All assets
N/A
The Bank of Nova Scotia
Revolving Credit Agreement between Materion Brush GmbH and The Bank of Nova
Scotia. Facility is secured through a Comfort Letter issued by Materion
Corporation
All assets of Brush Wellman GmbH
N/A




 
 
 
Project Financing
Cleveland-Cuyahoga County Port Authority
Cleveland-Cuyahoga County Port Authority Taxable Development Revenue Bonds (Port
of Cleveland Bond Fund) Series 2008A (Brush Wellman Inc. Project)
Infrastructure and equipment purchased with bond proceeds
$5,155,000
State of Ohio
State of Ohio Department of Development Research and Development Loan (Brush
Wellman Inc. Project)
Infrastructure and equipment purchased with state loan proceeds
$
5,000,000


Dayton-Montgomery County Port Authority
Open-End Mortgage and Security Agreement, dated as of April 1, 2011, from
Materion Brush, Inc. to The Bank of New York Mellon Trust Company, N.A., for the
benefit of Dayton-Montgomery County Port Authority
125,400 square foot facility located at 14710 West Portage River Road, Elmore,
Ohio, and all structures additions, improvements, appurtenances and herediments
on or with respect to such real estate
$2,000,000
Toledo-Lucas County Port Authority, Ohio
Open-End Mortgage and Security Agreement, dated as of April 1, 2011, from
Materion Brush Inc. to The Bank of New York Mellon Trust Company, N.A., for the
benefit of Toledo-Lucas County Port Authority
125,400 square foot facility located at 14710 West Portage River Road, Elmore,
Ohio, and all structures additions, improvements, appurtenances and herediments
on or with respect to such real estate
$6,000,000


COI-1496991v2        

--------------------------------------------------------------------------------




Lender
Description
Secured Assets
Amount
Lorain Port Authority


Variable Rate Demand Industrial Development Revenue Bond, Series 1996, Brush
Wellman Project
Lorain, Ohio facility financing
$8,305,000




 
 
 
Hedge Agreements
JP Morgan Chase
Foreign Exchange Contracts between JP Morgan Chase and Materion Brush Inc.
All assets
Variable
Fifth Third Bank
Foreign Exchange Contracts between Fifth Third Bank and Materion Brush Inc.
All assets
Variable
Key Bank
Utility Hedge Contracts between Key Bank and Materion Corporation
All assets
Variable
RBS Citizens
Foreign Exchange Contracts between RBS Citizens and Materion Corporation
All assets
Variable
Bank of America, N.A.
Foreign Exchange Contracts between LaSalle Bank N.A. and Materion Brush Inc.
All assets
Variable
Wells Fargo Bank N.A.
Foreign Exchange Contracts between Wells Fargo Bank N.A. and Materion Brush Inc.
All assets
Variable






COI-1496991v2        

--------------------------------------------------------------------------------




Letters of Credit
JPM Reference Number
Booking Party Name
Beneficiary Name
Outstanding Amount
Issue / Advising Date
CTCS-328002
Materion Corporation
State of Wisconsin Department of Health and Family Services
$483,781.00
June 18, 2007
CTCS-623997
Materion Corporation
The Huntington National Bank
$515,500.00
June 17, 2008
CTCS-626207
Materion Corporation
The Bank of Nova Scotia
$20,000,000.00
April 26, 2005
CTCS-634321
Materion Corporation
Zurich American Insurance Company
$1,950,000.00
February 25, 2004
CTCS-634339
Materion Corporation
Dresdner Bank A.G.
$320,000.00
April 27, 2004
CTCS-634359
Materion Corporation
Utah Division of Oil, Gas and Mining
$1,398,000.00
October 21, 2004
CTCS-634364
Materion Corporation
National Union Fire Insurance Co
$173,000.00
November 5, 2004
CTCS-634379
Materion Corporation
Utah Division of Solid & Hazardous Waste
$90,207.00
February 23, 2005
CTCS-634605
Materion Corporation
Wells Fargo Bank, N.A.
$8,557,600.00
March 9, 2004
CTCS-639816
Materion Corporation
Pennsylvania Department of Environmental Protection
$320,000.00
June 2, 2005
CTCS-852654
Materion Corporation
Bank of America, N.A.
$2,000,000.00
June 15, 2010
CTCS-927360
Materion Corporation
The Bank of New York Mellon Trust
$800,000.00
April 19, 2011
CTCS-937025
Materion Corporation
Ohio Bureau Of Workers’ Compensation
$425,000.00
May 13, 2011
CTCS-383405
Materion Brush Inc.
Sck.Cne Belgium
$64,000.00
May 16, 2013



                

SCHEDULE 9.14


OTHER PERMITTED LIENS


See Schedule 9.12









COI-1496991v2        